Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
VEHICLE WIRE HARNESS WITH SEALED CONNECTORS
HAVING CORROSION PROTECTION PORTIONS

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3  are rejected under 35 U.S.C. 103 as being unpatentable over              Sato et al. (US 9,543,689) in view of Ishihara et al. (US 9,722,349)..

With respect to Claims 1-3;  Sato et al. shows an electric wire W including a core wire constituted of a plurality of aluminum strands  [Col. 5, lines 61-62]; and a sheath 31 covering the core wire, a  terminal 5 connected to an end portion of the electric wire       [Fig. 6], a housing 100 that accommodates the terminal 5; a rubber stopper 16A fitted onto the electric wire W so as to close a gap between the electric wire and the housing [Col. 11, lines 34-37]; a sealing portion and corrosion protection portion, provided to fill spaces between the plurality of strands that covers an exposed portion of the core wire in a state where the core wire and the terminal are connected to each other so as to prevent water from entering [Col. 1, lines 40-45].

	However Sato et al. does not show the electric wire is part of a wire harness to be wired in a vehicle, comprising first and second terminals with respective housings occupying two ends of the electric wire.
	Ishihara et al. shows a wire harness to be wired in a vehicle [Col. 4, lines 65+], comprising first terminal 8 connected to a device in an engine compartment (motor) and a second terminal 8 connected to second device in a region other than the engine compartment (inverter circuit), each terminal with respective housings occupying two ends of the electric wire [Fig. 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the electrical wire of Sato et al. would have utility as a wire harness as shown by Ishihara et al. thereby expanding the applications for use of the electric wire having sealed and corrosion protected portions at the terminal connection ends.
Regarding the specifics of the vehicle within which the claimed invention is intended; there is nothing within the claimed invention that gives patentable significance to whether the two regions within the vehicle are partitioned or not.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.


           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833